Memorandum Order issued August 27, 2019




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-19-00264-CV
                           ———————————
                 JOHN QUINTEN GREENVILLE, Appellant
                                       V.
        RICARD B. BILLS AND S&P INTERESTS, LLC, Appellees



                   On Appeal from the 212th District Court
                          Galveston County, Texas
                      Trial Court Case No. 17-CV-1338


                          MEMORANDUM ORDER
      Appellant, John Quinten Greenville has filed a motion to dismiss appellee,

S&P Interests, LLC. Counsel for appellee Richard B. Bills and appellee, S&P

Interests, LLC do not oppose the motion.
      Accordingly, we grant the motion and dismiss the portion of the appeal against

S&P Interests, LLC. See TEX. R. APP. P. 42.1(a)(2), 43.2(f). The appeal between

appellant, John Quinten Greenville, and appellee, Richard B. Bills, remains pending.

See id. 42.1(b).

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.




                                         2